


110 HR 166 IH: To amend the Farm Security and Rural Investment Act of

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reform funding for the Seniors Farmers’ Market Nutrition Program, and
		  for other purposes.
	
	
		1.Seniors Farmers’ Market
			 Nutrition Program
			(a)FundingSubsection
			 (a) of section 4402 of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 3007; Public Law 107–171; 116 Stat. 334) is amended to read as follows:
				
					(a)EstablishmentThe
				Secretary of Agriculture shall use funds available to the Commodity Credit
				Corporation to carry out and expand a seniors farmers’ market nutrition program
				in the following amounts:
						(1)For fiscal year
				2007, not less than $25,000,000.
						(2)For fiscal year
				2008, not less than $50,000,000.
						(3)For fiscal year
				2009, not less than $75,000,000.
						(4)For fiscal years
				2010 through 2012, not less than
				$100,000,000.
						.
			(b)PurposesSubsection
			 (b)(1) of such section is amended—
				(1)by striking
			 unprepared and inserting minimally processed;
			 and
				(2)by
			 striking and herbs and inserting herbs, and other locally
			 produced farm products as the Secretary considers appropriate.
				(c)Administrative
			 costs; unexpended fundsSuch section is further amended by adding
			 at the end the following new subsections:
				
					(d)Administrative
				CostsNot more than 10 percent of the funds made available for a
				fiscal year under subsection (a) may be used to pay administrative costs
				incurred in carrying out this section.
					(e)Unexpended
				fundsTo the extent the funds made available under subsection (a)
				for a fiscal year are not expended in that fiscal year, the Secretary may use
				such funds in a subsequent fiscal year for the same
				purpose.
					.
			
